 1

 2
                            UNITED STATES DISTRICT COURT
 3                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 4

 5      LEO DURDEN,

                              Plaintiff,
 6
             v.                                         C17-651 TSZ
 7
        GEICO ADVANTAGE INSURANCE                       MINUTE ORDER
 8
        COMPANY,
 9                            Defendant.
10
        The following Minute Order is made by direction of the Court, the Honorable
11 Thomas S. Zilly, United States District Judge:

12        (1)     Plaintiff’s motion, docket no. 68, for an extension of the deadline to file
   dispositive motions is GRANTED as follows. Plaintiff’s motion for partial summary
13 judgment, docket no. 66, seeking to strike defendant’s affirmative defense of racing will
   be treated as timely filed and properly noted for November 23, 2018.
14
         (2)     Plaintiff’s motion, docket no. 69, to amend the Minute Order entered
   August 3, 2018, docket no. 61, to permit plaintiff to file a 24-page response to
15
   defendant’s motion for summary judgment, docket no. 54, is DENIED. Defendant’s
   motion for summary judgment is only 15 pages long. Plaintiff has filed an 18-page
16
   cross-motion. Plaintiff has shown no reason why he cannot adequately respond to
   defendant’s motion in the 12 pages allotted, particularly given that plaintiff will have an
17
   opportunity to file a reply in support of his cross-motion.
18          (3)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
19
            Dated this 13th day of November, 2018.
20

21                                                   William M. McCool
                                                     Clerk
22
                                                     s/Karen Dews
23                                                   Deputy Clerk

     MINUTE ORDER - 1
